Citation Nr: 0403439	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain with arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1976 to June 1978.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in June 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied entitlement to a 
disability evaluation in excess of 40 percent for lumbosacral 
strain with arthritis.  

In November 1980, service connection for lumbosacral strain 
was granted and a zero percent disability evaluation was 
assigned from September 9, 1980.  In June 1987, a 10 percent 
evaluation was assigned to the lumbosacral strain from 
November 14, 1986.  In May 1995, a 20 percent evaluation was 
assigned from June 29, 1993. In April 1999, a 40 percent 
evaluation was assigned from February 20, 1996.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is currently in receipt of the highest schedular 
evaluation for lumbosacral strain under the old rating 
criteria for rating back disabilities.  38 C.F.R. § 4.71a; 
Diagnostic Code 5295 (2002).  In the absence of ankylosis, 
his back disability would not warrant a higher evaluation 
under recently adopted rating criteria.  68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective Sept. 26, 2003).  However, 
there are indications in the medical record that the 
veteran's back disability involves the discs, and has 
neurologic manifestations, including radiculopathy.  Higher 
evaluations are available under the old and new rating 
criteria for intervertebral disc disease.  

Review of the record reveals that the veteran's claim has not 
been adjudicated under the revised rating criteria for rating 
lumbar spine disabilities effective September 26, 2003.  
Recent Court decisions suggest that initial adjudication must 
be performed by the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The veteran underwent a VA orthopedic examination in May 
2002.  The VA examiner indicated that neurological 
examination was not carried out due to the fact that there 
was no radicular component.  The Board notes that it does not 
appear that the VA examiner reviewed the claims folder 
including the private medical records which show that the 
veteran had complaints of radiating pain.  Thus, the Board 
finds that a VA neurological examination is necessary in 
order to determine if the veteran has any objective 
neurological abnormalities due to the service-connected 
lumbar spine disability.  

While this appeal was pending, the applicable rating criteria 
for lumbar spine disabilities were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  The criteria were again amended effective September 
26, 2003.  

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2).

Review of the record reveals a notation that the veteran 
underwent an electromyography (EMG) of the lower extremities 
in 2002.  However, the report of the EMG is not of record.  
The Board finds that the EMG report is relevant to the 
veteran's claim since the report shows the nature of the 
service-connected lumbar spine disability.  Thus, the RO 
should make an attempt to obtain and associate with the 
claims folder the 2002 EMG report.  

Accordingly, this case is remanded for the following action: 

1.  The RO should ensure that all 
notification and development action 
required by the VCAA has been completed. 

2.  After securing appropriate consent 
from the veteran, the RO should make an 
attempt to obtain and associate with the 
claims folder the 2002 EMG report.  

3.  The veteran should be afforded VA 
neurological examination to determine the 
nature, extent, and severity of the 
service-connected lumbar spine 
disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination, and the examiner should 
note such review in the examination 
report or in an addendum to the report. 

The examiner should specify the range of 
motion of the lumbar spine including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should indicate 
if there are any associated objective 
neurological abnormalities due to the 
lumbar spine disability.  

The examiner should indicate whether 
there is any paralysis, partial 
paralysis, neuralgia or neuritis, and 
express an opinion as to the severity of 
such symptoms in terms of being slight, 
moderate, moderately severe, or severe.  

The examiner should indicate whether the 
lumbar spine disability is severe with 
recurring attacks and intermittent relief 
or pronounced with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc, with little 
intermittent relief.  The examiner should 
report whether the intervertebral disc 
disease has required doctor prescribed 
periods of bed rest since 2001, and, if 
so, the frequency and duration of such 
periods should be reported.    

4.  The RO should then evaluate the claim 
under both the old and the current VA 
regulations for rating spine 
disabilities.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




